The plaintiff brought suit to recover for damages- to her automobile resulting from a collision with a car driven by the defendant. The case wás heard by the court with right of exceptions reserved. The presiding justice found for the plaintiff and the case is before us on exceptions by the defendant. The defendant claims that there is no evidence that negligence of his was the proximate cause of the damage.
The plaintiff’s car driven by her son was proceeding in a southerly direction on a highway known as Route No. 15 in Bucksport. The defendant was proceeding in a northerly direction on the same road. The defendant according to his story had been proceeding for some time behind an automobile which just prior to the collision started to slow down. The defendant says that he put on his brakes and his car skidded on the ice and snow which covered the roadway and that he slid to his left and collided with the car of the plaintiff which was proceeding on its own right-hand side of the road.
Whether the defendant was driving at an appropriate rate of speed and in a careful manner in view of the condition of the highway were questions of fact. Marr v. Hicks, 136 Me., 33, 1 A., 2d, 271; Frye v. Kenney, 136 Me., 112, 3 A., 2d, 433. Findings of fact by a single justice if supported by credible evidence are final. Ayer v. The Androscoggin & Kennebec Railway Co., 131 Me., 381, 163 A., 270; Sanfacon v. Gagnon, 132 Me., 111, 167 A., 695. Exceptions overruled.